Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on June 21, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s desired hair color" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “hair color” is related to hair shade or is a different parameter.
Claim 1 is directed to “a system for managing hair condition information” (see figure 1, element 100 is the system, including  element 1, sensor, element 2, memory and element 3 processor.  The system is directed to elements that manage hair care condition information, however, claim 1 also recites “wherein the system further comprises a dispensing station in operable communication with the processor.” The dispensing station is not a part of the “system for managing hair condition information.” Thus, it is unclear how the dispensing station further limits the system for managing hair condition information.
The balance of claims are rejected for being dependent upon an already rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8  and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0118521 (Conti) in view of US2006/0281994 (Miyamae).
Regarding claim 1, Conti discloses a system for managing hair condition information (Figure 1), the system comprising: 
a sensorfor determining hair condition information for a user, the hair condition information comprising information comprising the health of the user’s hair and a hair shade of the user’s hair (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair); 
a memory in operable communication  with the sensor and configured to store at least the item of hair condition information (element 16 stores the hair shade data and element 36 stores the hair health data and is in communication with element 18); and 
a processor in operable communication with the memory (see paragraph [0031] discloses a plurality of processors that are not shown to process the detected data, element 12 includes a computing device which is in communication with element 16) configured to update the hair condition information in the memory based on a discrepancy between the hair condition information for the  user after a hair treatment determined by using the sensor and a predicted hair condition information for the user (see paragraph [0076], after hair treatment, the guest’s hair is re-sampled and the color of the guest is determined and compared to the target color and the difference is used to adjust future coloring formulations for the particular guest or for other guests. Thus, the hair condition information is updated and based on differences or a discrepancy after hair color treatment, the hair is resampled using element 18 and compared to the target or predicted hair color)
wherein the processor is further configured to:
compare the degree of damage to the user's hair captured by the sensor before the hair treatment with a plurality of degrees of damage to the hair stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair); 
compare the hair shade of the user’s hair captured by the sensor before the hair treatment with a plurality of hair shades stored in the memory (see paragraph [0005] discloses determining the difference between the sample and color shades), 
determine a closest degree of damage to the user's hair and a closest hair shade which are stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color), and 
based on the respectively determined closest degree of damage to the user's hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), and the determined closest hair shade and the user's desired hair colour (see element 104 target hair color), to provide a predicted hair condition and predicted hair shade (see element 104 target hair color) and personalized cosmetic hair treatment product information (see paragraph [0031] discloses determining the hair health by a hair health analyzer, and determining the hair color by a hair color device 18, and a computer that takes that information and applies it to the dispensing and mixing apparatus, element 24 which receives the personalized color treatment information), and
transmit the personalized cosmetic treatment product information (element 26 is a computer that transmits to the dispensing and mixing apparatus information on how to mix/dispense the hair treatment based on the detected health of the hair and the target hair color), and 
wherein the system further comprises a dispensing station in operable communication with the processor (element 24 is in operable communication with element 26/28) and operable to receive the personalized cosmetic hair treatment product information, the dispensing station configured, upon receipt of the personalized cosmetic hair treatment product information, to produce a personalized hair treatment product (see claim 10, the hair color formulation is dispensed and mixed based by the detected hair health data and hair color data, see paragraph [0027]-[0028]).
Conti teaches generally determining the health of the user’s hair but does not teach determining the degree of damage to the user’s hair.
Miyamae teaches a conventional method for determining the degree of hair damage by using NIR absorption spectrum of the hair (see claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hair health evaluation disclosed by Conti with the degree of hair damage evaluation as disclosed by Miyamae in order to improve the outcome and consistency of hair coloring by taking into account the degree of damage to the hair. 
Regarding claim 3, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses that the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), a camera (see paragraph [0039] discloses element 18 includes a camera to sample hair color) and a colour calibration device.
Regarding claim 4, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), and a photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color).
Regarding claim 5, Conti in view of Miyamae discloses the system as claimed in claim 1 wherein Conti further discloses the sensor comprises a near-infrared spectroscopy sensor (NIR sensor) and a sensor for visible light (VIS sensor) photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color).
Regarding claim 6, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses the system further comprises a display device for the presentation of at least information based on the item of hair condition information stored in the memory (see paragraph [0038] discloses a display screen for element 12 allowing the user to see an image of imaged hair).
Regarding claim 7, Conti in view of Miyamae discloses the system as claimed in claim 6, wherein Conti further discloses that the sensor is positioned in a mobile device and wherein the display device is positioned in the mobile device (sensor is in element 12 which is a mobile computing device, see paragraph [0024] and the sensor is locate in the mobile computing device and further including a display, paragraph [0038]), in a smart mirror, or a combination thereof.  
Regarding claim 8, Conti in view of Miyamae discloses the system as claimed in claim 7, and Conti further discloses an application (app) configured to exchange of information between the mobile device and the memory (information is exchanged between mobile device element 12 and memory element 16).  
Regarding claim 10, Conti in view of Miyamae discloses the system as claimed in claim 1, 3wherein Conti further discloses that the processor is further configured to determine a discrepancy between the hair shade determined using the sensor before the hair treatment or a predicted hair shade before a hair treatment and a hair shade determined by using the sensor after a hair treatment by means of a comparison of respective associated hair shade values (see paragraph [0076], after hair treatment, the guest’s hair is re-sampled and the color of the guest is determined and compared to the target color and the difference is used to adjust future coloring formulations for the particular guest or for other guests. Thus, the hair condition information is updated and based on differences or a discrepancy after hair color treatment, the hair is resampled using element 18 and compared to the target or predicted hair color).  
Regarding claim 11, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses that the processor is further configured to allocate the hair condition information for the user captured by using the sensor to the respective user in the memory (see paragraph [0073] and [0076] where a guest record is stored, and paragraph [0076] discloses that the guest’s hair color after treatment and target color are compared for differences which is stored for future color formulations for the guest).  
Regarding claim 12, Conti discloses a method for optimizing a cosmetic counselling system (Figure 1, optimizing hair coloring), the method comprising the steps of: 
determining hair condition information for a user by using a sensor before and after a hair treatment (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair before hair treatment, see paragraph [0076] disclose re-sampling hair after coloring treatment), the hair condition information comprising information comprising the health of the user’s hair and a hair shade of the user’s hair (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair);; 
determining a discrepancy between  predicted hair condition information based on the hair condition information for the user determined using the sensor before the hair treatment and the hair condition information for the user determined using the sensor after the hair treatment (see paragraph [0076] discloses determining a discrepancy or difference in the predicted item of hair condition or target hair color based on the item of hair condition information for the use determined by the using the sensor before the hair treatment, see figure 1, and the item of hair condition information for the user determined by using the sensor after the hair treatment, namely that the hair color is resampled after treatment and compared to the target to determine a discrepancy); and 
based on the determined discrepancy, updating, in a memory, the hair condition information used to determine the predicted hair condition (see paragraph [0076] if there is a difference in the target color and the detected hair color, then the hair color is saved in a guest record for future hair colorings or for other guests),
the determination of the predicted hair condition information comprises:  
comparing the determined degree of damage to the user's hair with a plurality of degrees of damage to the hair that is stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair), 
comparing the determined hair shade of the user’s hair with a plurality of hair shades that is stored in the memory (see paragraph [0005] discloses determining the difference between the sample and color shades), 
determining a closest degree of damage to the hair that is stored in the memory (see paragraph [0061] the elasticity of the hair or hair health is determined), 
determining a closest hair shade that is stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color),  and 
providing a predicted hair shade based on the respectively determined closest stored degree of damage to the hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), the determined closest stored hair shade, a predetermined desired hair colour (see element 104 target hair color) and  
based on the respectively determined closest degree of damage to the user's hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), and the determined closest hair shade and the user's desired hair colour (see element 104 target hair color), to provide a predicted hair condition and predicted hair shade (see element 104 target hair color) and personalized cosmetic hair treatment product information (see paragraph [0031] discloses determining the hair health by a hair health analyzer, and determining the hair color by a hair color device 18, and a computer that takes that information and applies it to the dispensing and mixing apparatus, element 24 which receives the personalized color treatment information), and
transmitting the personalized cosmetic treatment product information to a dispensing station (element 26 is a computer that transmits to the dispensing and mixing apparatus information on how to mix/dispense the hair treatment based on the detected health of the hair and the target hair color), and 
producing, in the dispensing station,  a personalized hair treatment product based on the personalized cosmetic hair treatment product information (see claim 10, the hair color formulation is dispensed and mixed based by the detected hair health data and hair color data, see paragraph [0027]-[0028]).
Conti teaches generally determining the health of the user’s hair but does not teach determining the degree of damage to the user’s hair.
Miyamae teaches a conventional method for determining the degree of hair damage by using NIR absorption spectrum of the hair (see claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hair health evaluation disclosed by Conti with the degree of hair damage evaluation as disclosed by Miyamae in order to improve the outcome and consistency of hair coloring by taking into account the degree of damage to the hair. 
Regarding claim 13, Conti in view of MIyamae discloses the method as claimed in claim 12, wherein Conti further discloses the method further comprises a comparison of the hair condition information for the user determined using the sensor before the hair treatment (see figure 1, the hair color is determined before treatment) with the hair condition information for the user determined by using the sensor after the hair treatment (see paragraph [0076] the hair color is determined after treatment and compared to determine a difference).  
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Applicant argues Conti and Miyamae does not teach “personalized cosmetic hair treatment product information is provided and transmitted to a dispensing station, which uses this information to produce a personalized hair treatment product.” 
This limitation has been addressed in the above mentioned paragraphs. Further, Conti teaches using the detected information related to the client’s hair to produce a colorant formulation that is transmitted to a dispensing and mixing apparatus (see claim 10). Thus, Conti discloses the newly added recitation and applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896